DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
The rejection of claim 10 under 35 USC 101 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUEH et al (US Pub 2020/0042275) in view of Meier et al (US Pub 2018/0267594) and Liu et al (US Pat 10,079,963).

With respect to claim 1, YUEH discloses a synchronous display method of a spliced screen, (par 0001; discloses a tiled display device which can synchronously display a frame) where the spliced screen comprises a plurality of display screens spliced together, (see fig. 6; par 0026; discloses The tiled display system of the present embodiment comprises: a plurality of display devices 111, 112, 113, 114, 115, 116, 117, 118 and 119;) and the display method is based on wireless communication (see fig. 6; controller 12; par 0043; discloses the plurality of display and controller communicate in a wireless manner) and comprises: sending control information to the spliced screen for N times at intervals to control the display screens in the spliced screen to display simultaneously, wherein N is not less than 2 and is an integer, (see fig. 2; discloses triggering signals are transmitted to plurality of display panels N times between first time point T1 and last time point Tn) the control information sent for previous N-1 times comprises first information and second information, and the control information sent for an Nth time at least comprises the second information; (par 0033; discloses controller 12 transmitting frame data and triggering signals to each of the plurality of display devices) the second information is configured for controlling the display screen receiving the control information to display after a preset time duration, (par 0033; discloses Upon receiving the triggering signals (1-st triggering signal to n-th triggering signal), the display devices (1-st display device to N-th display device) respectively starts displaying corresponding frame data of the frame 1 (i.e., displaying respective sub-frames).) and a time difference between preset time durations of the control information sent for any two times adjacent to each other is equal to a time interval of sending the control information of the two times (see fig. 2; discloses the time difference between triggering signals is constant; par 0062; discloses In the step S5, a total transmitting time “Δt” is calculated, which is the time difference between the first time point (T1) and the last time point (Tn) illustrated in the above embodiments. In the step S6, according to the obtained “Δt”, a refresh rate “H1” of the display device is judged. In the step S7, the parameters “N”, “Δt” and “H1” are input into the equation: Δt≤(1/H1)×(N−1)/N. If the parameters “N”, “Δt” and “H1” satisfy the equation, the tiled display system starts or continues to display (i.e. the step 8). If the parameters “N”, “Δt” and “H1” do not satisfy the equation, the timing has to be adjusted (i.e. the step 9), and the process goes back to the step S4);
YUEH don’t expressly discloses the first information is configured for controlling the display screen receiving the control information to turn off a receiving component of the display screen;
In the same field of endeavor, Meier discloses system and method of communicating between a plurality of display device and wireless communication device (par 0048; discloses the system of the invention further comprises first communication means 13 provided to allow a bidirectional communication between the central server 11 and the display devices 12. The first communication means are wireless); Meier discloses the first information is configured for controlling the display screen receiving the control information to turn off a receiving component of the display screen (par 0026-0028; discloses placing said first communication means in inactive mode by switching off said first display device communication module when no information is to be exchanged between the display device and the central server;  if information is to be exchanged between the display device and the central server, than switching the first display device communication module on via the second display device communication module, and exchanging information between the central server and the display device using the first communication means);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH to turn off the communication module of the display device when no data is to be exchanged between the display and the controller as disclosed by Meier in order to reduce the power consumption of the display device;
YUEH as modified by Meier don’t expressly disclose the preset time duration is greater than 0;
In the same field of endeavor, Liu discloses display system and method for video wall that ensures synchronization among the frames displayed by each display on a video wall (col 1; lines 41-46; discloses  a display method and a display system for a video wall are proposed in the disclosure, in which not only provides improved application flexibility, but also ensures synchronization among frames displayed by each display on a video wall for better display quality); where the frames are delayed by a preset time duration that is greater than 0 (col 4, lines 39-42; discloses the master player device 121 itself and the other player devices 122-129 receive the broadcast command, they may set the time to start playing the video stream VS according to the same preset delay time interval (e.g. 2s));
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH as modified by Meier to delay the frame display by a time duration (e.g. 2s) as disclosed by Liu in order to ensure synchronization among plurality of display panels.

With respect to claim 2, YUEH as modified by Meier and Liu discloses wherein the time interval of sending the control information of any two adjacent times is constant (YUEH; fig. 2; discloses Δt represent the time where n triggering signals are transmitted; hence the Δt is equally distributed between the n triggering signals; par 0033; discloses triggering signals are output to the plurality of display device in sequence; par 0034 as well).

With respect to claim 4, YUEH as modified by Meier and Liu wherein the control information comprises a broadcast message (YUEH; par 0033; discloses the controller 12 outputs frame data (for example, the frame 1) of one frame, which is transmitted to the 1-st display device, the 2-nd display device, the 3-rd display device . . . , and the N-th display device in a sequence of cascading, ).


With respect to claim 5, YUEH discloses a display system, comprising: a wireless communication device and a spliced screen comprising a plurality of display screens spliced together,(see fig. 6; controller 12; plurality of display device 111-1119) the wireless communication device is configured to send control information to the spliced screen for N times at intervals so as to control the display screens in the spliced screen to display simultaneously, wherein N is not less than 2 and is an integer, (see fig. 2; discloses triggering signals are transmitted to plurality of display panels N times between first time point T1 and last time point Tn) the control information sent for previous N-1 times comprises first information and second information, and the control information sent for an Nth time at least comprises the second information; (par 0033; discloses controller 12 transmitting frame data and triggering signals to each of the plurality of display devices) the second information is configured for controlling the display screen receiving the control information to display after a preset time duration, (par 0033; discloses Upon receiving the triggering signals (1-st triggering signal to n-th triggering signal), the display devices (1-st display device to N-th display device) respectively starts displaying corresponding frame data of the frame 1 (i.e., displaying respective sub-frames).) and a time difference between preset time durations of the control information sent for any two times adjacent to each other is equal to a time interval of sending the control information of the two times (see fig. 2; discloses the time difference between triggering signals is constant; par 0062; discloses In the step S5, a total transmitting time “Δt” is calculated, which is the time difference between the first time point (T1) and the last time point (Tn) illustrated in the above embodiments. In the step S6, according to the obtained “Δt”, a refresh rate “H1” of the display device is judged. In the step S7, the parameters “N”, “Δt” and “H1” are input into the equation: Δt≤(1/H1)×(N−1)/N. If the parameters “N”, “Δt” and “H1” satisfy the equation, the tiled display system starts or continues to display (i.e. the step 8). If the parameters “N”, “Δt” and “H1” do not satisfy the equation, the timing has to be adjusted (i.e. the step 9), and the process goes back to the step S4);
YUEH don’t expressly discloses the first information is configured for controlling the display screen receiving the control information to turn off a receiving component of the display screen;
In the same field of endeavor, Meier discloses system and method of communicating between a plurality of display device and wireless communication device (par 0048; discloses the system of the invention further comprises first communication means 13 provided to allow a bidirectional communication between the central server 11 and the display devices 12. The first communication means are wireless); Meier discloses the first information is configured for controlling the display screen receiving the control information to turn off a receiving component of the display screen (par 0026-0028; discloses placing said first communication means in inactive mode by switching off said first display device communication module when no information is to be exchanged between the display device and the central server;  if information is to be exchanged between the display device and the central server, than switching the first display device communication module on via the second display device communication module, and exchanging information between the central server and the display device using the first communication means);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH to turn off the communication module of the display device when no data is to be exchanged between the display and the controller as disclosed by Meier in order to reduce the power consumption of the display device;
YUEH as modified by Meier don’t expressly disclose the preset time duration is greater than 0;
In the same field of endeavor, Liu discloses display system and method for video wall that ensures synchronization among the frames displayed by each display on a video wall (col 1; lines 41-46; discloses  a display method and a display system for a video wall are proposed in the disclosure, in which not only provides improved application flexibility, but also ensures synchronization among frames displayed by each display on a video wall for better display quality); where the frames are delayed by a preset time duration that is greater than 0 (col 4, lines 39-42; discloses the master player device 121 itself and the other player devices 122-129 receive the broadcast command, they may set the time to start playing the video stream VS according to the same preset delay time interval (e.g. 2s));
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH as modified by Meier to delay the frame display by a time duration (e.g. 2s) as disclosed by Liu in order to ensure synchronization among plurality of display panels.


With respect to claim 6, YUEH as modified by Meier and Liu discloses wherein the wireless communication device comprises a LoRa base station (par 050; discloses the first communication means 13 can in particular use any of the communication protocols chosen from Wi Fi, Bluetooth, WiBro, WiMAX, GPRS, UMTS and LTE); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH as modified by Meier and Liu to use long range wireless communication means to communicate signals between the plurality of display devices and controller as disclosed by Meier in order to allow one to control the plurality of display devices remotely;


With respect to claim 8, YUEH as modified by Meier and Liu discloses wherein the control information comprises a broadcast message (YUEH; par 0033; discloses the controller 12 outputs frame data (for example, the frame 1) of one frame, which is transmitted to the 1-st display device, the 2-nd display device, the 3-rd display device . . . , and the N-th display device in a sequence of cascading, ).
.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUEH et al (US Pub 2020/0042275) in view of Meier et al (US Pub 2018/0267594), Liu et al (US Pat 10,079,963) and Hall (US Pub 2015/0187238).

With respect to claim 3, YUEH as modified by Meier and Liu discloses wherein the sending the control information to the spliced screen for N times at intervals to control the display screens in the spliced screen to display simultaneously comprises: sending the control information to the spliced screen for N times at intervals through the base station so as to control the display screens in the spliced screen (YUEH; par 0028; discloses the controller 12 drive the display devices 111, 112, 113, 114, 115, 116, 117, 118 and 119 to enable each display device to synchronously display its sub-frame A1 to A9);
Meier further discloses the wireless communication is a LoRa (long range) wireless communication; (Meier; par 050; discloses the first communication means 13 can in particular use any of the communication protocols chosen from Wi Fi, Bluetooth, WiBro, WiMAX, GPRS, UMTS and LTE); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH as modified by Meier and Liu to use long range wireless communication means to communicate signals between the plurality of display devices and controller as disclosed by Meier in order to allow one to control the plurality of display devices remotely;
YUEH as modified by Meier and Liu don’t expressly disclose control the display screens in the spliced screen to display simultaneously;
In the same field of endeavor, Hall discloses a modular display panel and controlling the display screens in the spliced screen to display simultaneously (see par 0061; discloses  the panels 104a-104t typically operate together to form a single image, although multiple images may be simultaneously presented by the display 100);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH as modified by Meier and Liu to control the display device to display image simultaneously as disclosed by Hall in order to accurately display image across plurality of display device without delay hence improving the quality of the image;


Claim(s) 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUEH et al (US Pub 2020/0042275) in view of Meier et al (US Pub 2018/0267594), Liu et al (US Pat 10,079,963) and Jeong et al (US Pub 2019/0206364).

With respect to claim 7, YUEH as modified by Meier and Liu discloses the plurality of display device communicate with controller in wireless manner (see fig. 6; par 0043); 
YUEH as modified by Meier and Liu don’t expressly discloses wherein each display screen of the spliced screen includes a receiving component and a motherboard card, the receiving component is configured to receive the control information sent by the wireless communication device; the motherboard card is configured to control the display screen to display according to the control information received by the receiving component;
In the same field of endeavor, Jeong discloses a spliced display system (see fig. 1); Jeong discloses wherein each display screen of the spliced screen includes a receiving component and a motherboard card, (see fig. 3; each display device comprises wireless image receiver 232 and display controller 210) the receiving component is configured to receive the control information sent by the wireless communication device; (see par 0124; discloses  a wireless receiver module 232 for receiving image frame data in a wireless manner from the image processing apparatus 100) the motherboard card is configured to control the display screen to display according to the control information received by the receiving component (see par 0120; discloses a display controller 210 for processing image frame data received by the image receiver 230 and outputting the processed image frame data to the image display 240.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH as modified by Meier and Liu to include a wireless receiving device and a display controller in each display device as disclosed by Jeong in order to allow each individual display device to directly communicate with the controller and receive image data and control signals directly from the controller.

With respect to claim 9, YUEH as modified Meier and Liu disclose an electronic device, comprising: one or more processors; which, when executed by the one or more processors, cause the one or more processors to implement the synchronous display method according to claim 1 (YUEH; see fig. 6; controller 12);
YUEH as modified Meier and Liu don’t expressly disclose a storage device having one or more programs stored thereon;
In the same field of endeavor, Jeong discloses a multi-screen display device comprising one or more processors; a storage device having one or more programs stored thereon which, when executed by the one or more processors, cause the one or more processors to implement the synchronous display method; (see fig. 2; processor 111, memory 112; par 0052; discloses Referring to FIG. 1, a multi-screen display 1 may include a multi-screen apparatus 10 for visually displaying images, and an image processing apparatus 100 for providing image data to the multi-screen apparatus 10; see par 0107);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH as modified Meier to include a memory comprising instructions that allow processor to drive the plurality of display panels as disclosed by Jeong such that a single large image is displayed using plurality of display devices.

With respect to claim 10, YUEH as modified Meier and Liu disclose a controller  causes the synchronous display method according to claim 1 to be implemented (YUEH; see fig. 6; controller 12);
YUEH as modified Meier and Liu don’t expressly disclose non-transitory computer readable medium, on which a computer program is stored, the computer program, when being executed by a processor, causes the synchronous display method;
In the same field of endeavor, Jeong discloses a multi-screen display device comprising one or more processors; a computer readable medium, on which a computer program is stored, the computer program, when being executed by a processor, causes the synchronous display method; (see fig. 2; processor 111, memory 112; see par 0106; discloses the image processing controller 110 may include a microprocessor 111 and memory 112. More specifically, the image processing controller 110 may be implemented with hardware, such as the microprocessor 111 and the memory 112, and software, such as programs, data, etc. stored in the memory 112 and executed by the microprocessor to control operations of the image processing apparatus 100);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH as modified Meier and Liu to implement the method as computer readable medium, on which a computer program is stored as disclosed by Jeong such that a single large image is displayed using plurality of display devices when executed by the processor of a device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the arguments do not apply to new reference being used in the current rejection.
With respect to claim 1 and 5, applicant’s representative argued that  Jeong fails to teach a time difference between preset time durations of the control information sent for any two times adjacent to each other is equal to a time interval of sending the control information of the two times; 
However, examiner respectfully disagrees and maintains that the broad reasonable interpretation of claim limitation reads on the disclosure of the cited reference. YUEH discloses a time duration between a first T1 and last time Tn during which the plurality of control signal is transmitted to each of the plurality of display panels; which means the time gap between any two adjacent control signals transmitted to the plurality of display panels is equal (see fig. 9 and par 0062-0067). Therefore, the rejection is maintained.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Meier discloses system and method for communicating between plurality of devices in a wireless manner and allows deactivating, a component of the device using a command, when the component is not being used. It would have been obvious to one having ordinary skill in the art to incorporate the teaching of Meier in to the teaching YUEH in order to prevent any unnecessary power loss by keeping the component active even when not being used (see par 0026-0028).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/11/2022